    Case 20-03190-sgj Doc 88 Filed 02/05/21              Entered 02/05/21 13:21:00           Page 1 of 3




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for Highland Capital Management, L.P.


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                                             §
In re:
                                                             §   Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                             §
                                                             §   Adversary Proceeding No.
                                 Plaintiff,
                                                             §
                                                             §
vs.
                                                             §   20-03190-sgj
                                                             §
JAMES D. DONDERO,
                                                             §
                                                             §
                                 Defendant.

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:42228.1 36027/002
 Case 20-03190-sgj Doc 88 Filed 02/05/21             Entered 02/05/21 13:21:00   Page 2 of 3




                              AMENDED NOTICE OF HEARING

        PLEASE TAKE NOTICE that the following matter is scheduled for hearing on

February 17, 2021 at 9:30 a.m. (Central Time) (the “Hearing”) in the above-captioned

adversary proceeding (the “Adversary Proceeding”):

        1.       Plaintiff’s Motion for an Order Requiring Mr. James Dondero to Show Cause
                 Why He Should Not Be Held in Civil Contempt for Violating the TRO [Dkt. No.
                 48] (the “Motion”).

        The Hearing on the Motion will be held before The Honorable Stacey G. C. Jernigan,

United States Bankruptcy Judge, at the United States Bankruptcy Court for the Northern District

of Texas (Dallas Division), Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor,

Courtroom No. 1, Dallas, Texas 75242-1496.

                            [Remainder of Page Intentionally Left Blank]




                                                 2
DOCS_NY:42228.1 36027/002
 Case 20-03190-sgj Doc 88 Filed 02/05/21       Entered 02/05/21 13:21:00   Page 3 of 3



Dated: February 5, 2021.           PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 266326)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   Email: jpomerantz@pszjlaw.com
                                           ikharasch@pszjlaw.com
                                           jmorris@pszjlaw.com
                                           gdemo@pszjlaw.com

                                   -and-
                                   HAYWARD PLLC
                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for Highland Capital Management, L.P.




                                           3
DOCS_NY:42228.1 36027/002
